DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Arguments/Remarks filed on 04/05/2022 with respect to amended independent claim 1 have been fully considered. Based on the claim amendments further consideration and search was conducted resulting in a new ground of rejection presented below. The independent claims 1, 9 and 13 have not overcome the claim rejections as shown below. Claims 1-20 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Sun is silent on a wireless device receiving first and second data streams of respective PDSCHs configured with distinct TCIs and different resource allocations based on a single DCI.
Based on the amended features of the claim, further consideration and search was performed. The prior art Takeda et al. (US 2021/0250981), hereinafter “Takeda”, was found to disclose the argued and amended features, as discussed below in the Claim Rejections.
Therefore, based on the new ground of rejection presented below, the amended independent claim 1 is rendered unpatentable. Independent claims 9 and 13 recite similar distinguishing features as claim 1, thus are also rendered unpatentable. As a result the features of the claims are shown by the cited references as set forth below.

Allowable Subject Matter
Claims 3-8, 15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0048372) (provided in the IDS), hereinafter “Sun” in view of Takeda et al. (US 2021/0250981), hereinafter “Takeda”.

As to claim 1, Sun teaches a wireless device (Sun, Fig. 15, [0114], a UE), comprising: 
at least one antenna (Sun, Fig. 15, [0114], the UE includes an antenna 1540);
at least one radio coupled to the at least one antenna (Sun, Fig. 15, [0114], the UE includes a transceiver 1535 connected to the antenna 1540); and 
a processor coupled to the at least one radio (Sun, Fig. 15, [0114], the UE includes a processor 1520 connected to the transceiver 1535); 
wherein the wireless device is configured to:
receive downlink control information associated with a downlink data communication (Sun, [0041], [0046], Fig. 6, [0064], Fig. 7, [0070], Fig. 17, [0126], the UE receives downlink control information (DCI) from a base station to perform downlink communications with transmission points (TPs) or base stations), wherein the downlink control information comprises first downlink control information for a first data stream of the downlink data communication (Sun, [0046], Fig. 6, [0065], the DCI includes an antenna port(s), scrambling ID, and number of layers field 635 for the transmission of a first TP); and 
receive the first data stream of the downlink data communication based at least in part on the downlink control information (Sun, [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the UE receives the downlink transmission from the first base station (TP) 705-a at step 750 based on the configuration identified (step 745) from the received DCI (step 735)); 
receive a second data stream of the downlink data communication separately from the first data stream based at least in part on the downlink control information (Sun, Fig. 2, [0052], [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the UE receives the downlink transmission from the second base station (TP) 705-b at step 750 based on the configuration identified (step 745) from the received DCI (step 735)); and 
wherein the downlink control information dynamically allocates either one or two data streams of downlink data communications based on fields in the downlink control information (Sun, [0040], [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the fields 605 in the DCI provide configuration information for only the first TP, the second TP or both the first TP and second TP, to transmit the corresponding codewords).

Sun teaches the claimed limitations as stated above. Sun further teaches that the base stations support asynchronous operation, where the base stations have different frame timing, and transmissions from different base stations may not be aligned in time (Sun, [0157]). Thus, suggesting that the resources allocated for downlink transmissions at each base station are different. However, Sun does not explicitly teach the following features: regarding claim 1, receive the first data stream according to a first resource allocation;
receive a second data stream according to a second resource allocation different from the first resource allocation, where respective physical downlink shared channels (PDSCHs) of the first and second data streams are configured with distinct transmitter configuration indices (TCIs);
wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located (QCL) with respective channel state information reference signals (CSI-RSs).

However, Takeda teaches receive the first data stream according to a first resource allocation (Takeda, Fig. 1A, Fig. 1B, [0031], [0065], Fig. 5, [0114]-[0117], [0177], resource allocation is performed for the PDSCHs. A single PDCCH (DCI) is used to schedule the PDSCHs transmissions from a plurality of TRPs. TRP#1 transmits a PDSCH to the UE. As shown, the TRP#1 is allocated a first time resource);
receive a second data stream according to a second resource allocation different from the first resource allocation (Takeda, Fig. 1A, Fig. 1B, [0031], [0065], Fig. 5, [0114]-[0117], [0177], resource allocation is performed for the PDSCHs. A single PDCCH (DCI) is used to schedule the PDSCHs transmissions from a plurality of TRPs. TRP#2 transmits a PDSCH to the UE. As shown, the TRP#2 is allocated a second time resource, which is different from the time resource allocated to the TRP#1), where respective physical downlink shared channels (PDSCHs) of the first and second data streams are configured with distinct transmitter configuration indices (TCIs) (Takeda, Fig. 1A-1B, Fig. 5, [0114]-[0117], as shown in the figures, each TRP has corresponding PDSCH and TCI, where each TRP transmits the corresponding PDSCH to the UE);
wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located (QCL) with respective channel state information reference signals (CSI-RSs) (Takeda, [0048], the DL-RS is a CSI-RS. [0062]-[0065], [0069], the TCI state for each PDSCH includes QCL information between a DMRS (or port of the DMRS) and the DL-RS. Fig. 1A-1B, Fig. 5, the figures show that the UE receives the PDSCH via different TRPs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun to have the features, as taught by Takeda, in order to appropriately control the reception of the downlink control channel used for scheduling the downlink shared channel in case where the downlink shared channel is transmitted from different TRPs by repeated transmission (Takeda, [0012]).

As to claim 2, Sun teaches wherein the downlink control information comprises transmission reception point (TRP) index information for the downlink data communication, wherein the TRP index information indicates which downlink data of the downlink data communication is transmitted by which TRP (Sun, [0011], Fig. 6, [0066], Tables 1-2, the DCI includes PQI/QCL information indicating index/indicator for the NCJT transmissions for each TPs).

Claims 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0048372) (provided in the IDS), hereinafter “Sun” in view of Ren et al. (US 2019/0124631), hereinafter “Ren”, and further in view of Takeda et al. (US 2021/0250981), hereinafter “Takeda”.

As to claim 9, Sun teaches a cellular base station (Sun, [0011], Fig. 11, [0089], a base station), comprising: 
at least one antenna (Sun, [0011], Fig. 11, [0089], the base station includes an antenna); 
at least one radio coupled to the at least one antenna (Sun, [0011], Fig. 11, [0089], the base station includes a transceiver connected to the antenna); and 
a processor coupled to the at least one radio (Sun, [0011], Fig. 11, [0089], the base station includes a processor connected to the transceiver); 
wherein the cellular base station is configured to: 
provide downlink control information associated with a downlink data communication to a wireless device (Sun, [0041], [0046], Fig. 6, [0064], Fig. 7, [0070]-[0071], Fig. 17, [0126], the base station transmits to the UE downlink control information (DCI) to perform downlink communications (NJCT) with transmission points (TPs) or base stations), wherein the downlink control information comprises first downlink control information for a first data stream of the downlink data communication (Sun, [0046], Fig. 6, [0065], the DCI includes an antenna port(s), scrambling ID, and number of layers field 635 for the transmission of a first TP); and 
transmit the first data stream of the downlink data communication (Sun, [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the UE receives the downlink transmission from the first base station (TP) 705-a at step 750 based on the configuration identified (step 745) from the received DCI (step 735)); 
transmit a second data stream of the downlink data communication separately from the first data stream (Sun, Fig. 2, [0052], [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the UE receives the downlink transmission from the second base station (TP) 705-b at step 750 based on the configuration identified (step 745) from the received DCI (step 735)); and 
wherein the downlink control information dynamically allocates either one or two data streams of downlink data communications based on fields in the downlink control information (Sun, [0040], [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the fields 605 in the DCI provide configuration information for only the first TP, the second TP or both the first TP and second TP, to transmit the corresponding codewords).

Sun teaches the claimed limitations as stated above. Sun further teaches that the base stations support asynchronous operation, where the base stations have different frame timing, and transmissions from different base stations may not be aligned in time (Sun, [0157]). Thus, suggesting that the resources allocated for downlink transmissions at each base station are not aligned and independent. However, Sun does not explicitly teach the following features: regarding claim 9, provide an indication of a downlink control information format for the downlink control information transmission to the wireless device; 
transmit the first data stream according to a first resource allocation;
transmit a second data stream according to a second resource allocation different from the first resource allocation; and 
wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located (QCL) with respective channel state information reference signals (CSI-RSs), where respective physical downlink shared channels (PDSCHs) of the first and second data streams are configured with distinct transmitter configuration indices (TCIs).

However, Ren teaches provide an indication of a downlink control information format for the downlink control information transmission to the wireless device (Ren, [0030], a network side device notifies a UE about the DCI formats used by different network side devices).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun to have the features, as taught by Ren in order to distinguish between different network side devices and reducing the quantity of information added to the DCI (Ren, [0028]).

Sun and Ren teach the claimed limitations as stated above. Sun and Ren do not explicitly teach the following features: regarding claim 9, transmit the first data stream according to a first resource allocation;
transmit a second data stream according to a second resource allocation different from the first resource allocation; and 
wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located (QCL) with respective channel state information reference signals (CSI-RSs), where respective physical downlink shared channels (PDSCHs) of the first and second data streams are configured with distinct transmitter configuration indices (TCIs).

However, Takeda teaches transmit the first data stream according to a first resource allocation (Takeda, Fig. 1A, Fig. 1B, [0031], [0065], Fig. 5, [0114]-[0117], [0177], resource allocation is performed for the PDSCHs. A single PDCCH (DCI) is used to schedule the PDSCHs transmissions from a plurality of TRPs. TRP#1 transmits a PDSCH to the UE. As shown, the TRP#1 is allocated a first time resource);
transmit a second data stream according to a second resource allocation different from the first resource allocation (Takeda, Fig. 1A, Fig. 1B, [0031], [0065], Fig. 5, [0114]-[0117], [0177], resource allocation is performed for the PDSCHs. A single PDCCH (DCI) is used to schedule the PDSCHs transmissions from a plurality of TRPs. TRP#2 transmits a PDSCH to the UE. As shown, the TRP#2 is allocated a second time resource, which is different from the time resource allocated to the TRP#1);
wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located (QCL) with respective channel state information reference signals (CSI-RSs) (Takeda, [0048], the DL-RS is a CSI-RS. [0062]-[0065], [0069], the TCI state for each PDSCH includes QCL information between a DMRS (or port of the DMRS) and the DL-RS. Fig. 1A-1B, Fig. 5, the figures show that the UE receives the PDSCH via different TRPs), where respective physical downlink shared channels (PDSCHs) of the first and second data streams are configured with distinct transmitter configuration indices (TCIs) (Takeda, Fig. 1A-1B, Fig. 5, [0114]-[0117], as shown in the figures, each TRP has corresponding PDSCH and TCI, where each TRP transmits the corresponding PDSCH to the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun and Ren to have the features, as taught by Takeda, in order to appropriately control the reception of the downlink control channel used for scheduling the downlink shared channel in case where the downlink shared channel is transmitted from different TRPs by repeated transmission (Takeda, [0012]).

As to claim 10, Sun teaches wherein the downlink control information comprises a single downlink control information transmission comprising scheduling information for two data streams of the downlink data communication (Sun, [0059], [0070]-[0071], a single DCI is used to indicate the NCJT transmissions from two base stations, scheduling resources and spatial layers for a first and second codeword. [0040], codeword of a SU-MIMO via layers).

As to claim 11, Sun teaches wherein the downlink control information for the two data streams comprises one or more of: 
multiple input multiple output (MIMO) layer mapping information (Sun, [0059], [0070]-[0071], a single DCI is used to indicate the NCJT transmissions from two base stations, scheduling resources and spatial layers for a first and second codeword. [0040], codeword of a SU-MIMO via layers); 
MIMO codeword mapping information (Sun, [0059], [0070]-[0071], a single DCI is used to indicate the NCJT transmissions from two base stations, scheduling resources and spatial layers for a first and second codeword. [0040], codeword of a SU-MIMO via layers); or 
MIMO layer to codeword mapping information (Sun, [0059], [0070]-[0071], a single DCI is used to indicate the NCJT transmissions from two base stations, scheduling resources and spatial layers for a first and second codeword. [0040], codeword of a SU-MIMO via layers).

As to claim 12, Sun teaches wherein at least one field of the downlink control information is set to a reserved value to indicate that a downlink data stream associated with that portion of the downlink control information is disabled (Sun, Fig. 6, [0066], Tables 1-2, the DCI includes a field 645 that is set to ‘00’ to indicate that TP1 is not participating in the NCJT transmission).

As to claim 13, Sun teaches an apparatus (Sun, Fig. 15, [0114], the UE includes and antenna, transceiver and processor), comprising: 
a processor configured to cause a wireless device to (Sun, Fig. 15, [0114], the UE includes and antenna, transceiver and processor): 
receive downlink control information associated with an uplink data communication (Sun, [0041], [0046], Fig. 6, [0064], Fig. 7, [0070]-[0071], Fig. 17, [0126], the UE receives downlink control information (DCI) from a base station to perform downlink communications (NJCT) with transmission points (TPs) or base stations. As Fig. 7 shows, the NJCT communications includes uplink transmissions), wherein the downlink control information comprises first downlink control information for a first data stream of the uplink data communication (Sun, [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the DCI includes an antenna port(s), scrambling ID, and number of layers field 635 for the transmission of a first TP. As Fig. 7 shows, the NJCT communications includes uplink transmissions); and 
transmit the first data stream of the uplink data communication based at least in part on the downlink control information (Sun, [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the DCI includes an antenna port(s), scrambling ID, and number of layers field 635 for the transmission of a first TP. As Fig. 7 shows, the UE performs a NJCT communication with the first TP which includes uplink transmissions); 
transmit a second data stream of the uplink data communication separately from the first data stream based at least in part on the downlink control information (Sun, [0040], [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the DCI includes an antenna port(s), scrambling ID, and number of layers field 635 for the transmission of a first TP and second TP. As Fig. 7 shows, the UE performs a NJCT communication with the second TP which includes uplink transmissions); and 
wherein the downlink control information dynamically allocates either one or two data streams of uplink data communications based on fields in the downlink control information (Sun, [0040], [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the fields 605 in the DCI provide configuration information for only the first TP, the second TP or both the first TP and second TP, to transmit the corresponding codewords. As Fig. 7 shows, the UE performs a NJCT communication with the first and second TP which includes uplink transmissions).

Sun teaches the claimed limitations as stated above. As Sun shows in Fig. 7, the UE performs a NJCT communication with the first and second TP, which includes uplink transmissions, based on the DCI received from the base station. Additionally, Sun further teaches that the base stations support asynchronous operation, where the base stations have different frame timing, and transmissions from different base stations may not be aligned in time (Sun, [0157]). Thus, suggesting that the resources allocated for downlink transmissions at each base station are not aligned and independent. However, Sun does not explicitly teach the following features: regarding claim 13, receive downlink control information associated with an uplink data communication; 
transmit the first data stream according to a first resource allocation;
transmits a second data stream according to a second resource allocation different from the first resource allocation;
wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located with respective channel state information reference signals (CSI-RSs), where respective physical downlink shared channels (PDSCHs) of the first and second data streams are configured with distinct transmitter configuration indices (TCIs).

However, Ren teaches receive downlink control information associated with an uplink data communication (Ren, [0119], [0139], Fig. 9, [0353], the UE receives control information and transmits uplink data to different TRPs based on the received control information. Thereby providing support to the rationale presented above regarding Fig. 7 of Sun).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun to have the features, as taught by Ren in order to distinguish between different network side devices and reducing the quantity of information added to the DCI (Ren, [0028]).

Sun and Ren teach the claimed limitations as stated above. Sun and Ren do not explicitly teach the following features: regarding claim 13, transmit the first data stream according to a first resource allocation;
transmits a second data stream according to a second resource allocation different from the first resource allocation;
wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located with respective channel state information reference signals (CSI-RSs), where respective physical downlink shared channels (PDSCHs) of the first and second data streams are configured with distinct transmitter configuration indices (TCIs).

However, Takeda teaches transmit the first data stream according to a first resource allocation (Takeda, Fig. 1A, Fig. 1B, [0031], [0065], Fig. 5, [0114]-[0117], [0177], resource allocation is performed for the PDSCHs. A single PDCCH (DCI) is used to schedule the PDSCHs transmissions from a plurality of TRPs. TRP#1 transmits a PDSCH to the UE. As shown, the TRP#1 is allocated a first time resource. [0026]-[0027], the channel/signal also include PDSCH, PUSCH, etc. [0179], scheduling of PUSCH);
transmits a second data stream according to a second resource allocation different from the first resource allocation (Takeda, Fig. 1A, Fig. 1B, [0031], [0065], Fig. 5, [0114]-[0117], [0177], resource allocation is performed for the PDSCHs. A single PDCCH (DCI) is used to schedule the PDSCHs transmissions from a plurality of TRPs. TRP#2 transmits a PDSCH to the UE. As shown, the TRP#2 is allocated a second time resource, which is different from the time resource allocated to the TRP#1. [0026]-[0027], the channel/signal also include PDSCH, PUSCH, etc. [0179], scheduling of PUSCH);
wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located with respective channel state information reference signals (CSI-RSs) (Takeda, [0048], the DL-RS is a CSI-RS. [0062]-[0065], [0069], the TCI state for each PDSCH includes QCL information between a DMRS (or port of the DMRS) and the DL-RS. Fig. 1A-1B, Fig. 5, the figures show that the UE receives the PDSCH via different TRPs. [0044], the QCL and TCI are used for PDSCH, PUSCH, etc.), where respective physical downlink shared channels (PDSCHs) of the first and second data streams are configured with distinct transmitter configuration indices (TCIs) (Takeda, Fig. 1A-1B, Fig. 5, [0114]-[0117], as shown in the figures, each TRP has corresponding PDSCH and TCI, where each TRP transmits the corresponding PDSCH to the UE. [0044], the QCL and TCI are used for PDSCH, PUSCH, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun and Ren to have the features, as taught by Takeda, in order to appropriately control the reception of the downlink control channel used for scheduling the downlink shared channel in case where the downlink shared channel is transmitted from different TRPs by repeated transmission (Takeda, [0012]).

Sun teaches the claimed limitations as stated above. Sun does not explicitly teach the following features: regarding claim 17, wherein the downlink control information comprises beam configuration information for the uplink data communication, 
wherein the downlink control information comprises downlink reference signal index information indicating a downlink beam for a downlink reference signal, 
wherein the downlink beam for the downlink reference signal is also used as an uplink beam to transmit at least a portion of the uplink data communication based at least in part on the downlink reference signal index information.

As to claim 17, Ren teaches wherein the downlink control information comprises beam configuration information for the uplink data communication (Ren, [0119], [0139], the UE performs uplink data transmissions based on the control information received for NCJT. [0123], [0313], [0319], the transmission parameter set includes beam information identified by using index information corresponding to CSI-RS, where beams are used in uplink), 
wherein the downlink control information comprises downlink reference signal index information indicating a downlink beam for a downlink reference signal (Ren, [0119], [0139], the UE performs uplink data transmissions based on the control information received for NCJT. [0123], [0313], [0319], the transmission parameter set includes beam information identified by using index information corresponding to CSI-RS), 
wherein the downlink beam for the downlink reference signal is also used as an uplink beam to transmit at least a portion of the uplink data communication based at least in part on the downlink reference signal index information (Ren, [0119], [0139], the UE performs uplink data transmissions based on the control information received for NCJT. [0123], [0313], [0319], the transmission parameter set includes beam information identified by using index information corresponding to CSI-RS, where beams are used in uplink).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun to have the features, as taught by Ren in order to distinguish between different network side devices and reducing the quantity of information added to the DCI (Ren, [0028]).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0048372) (provided in the IDS), hereinafter “Sun” in view of Ren et al. (US 2019/0124631), hereinafter “Ren”, and further in view of Takeda et al. (US 2021/0250981), hereinafter “Takeda”, and further in view of Zhang et al. (US 2020/0015203), hereinafter “Zhang”.

Sun, Ren and Takeda teach the claimed limitations as stated above. Sun, Ren and Takeda do not explicitly teach the following features: regarding claim 14, wherein the downlink control information comprises a single downlink control information transmission scheduling a single non coherent joint transmission data communication to multiple distributed reception points.

As to claim 14, Zhang teaches wherein the downlink control information comprises a single downlink control information transmission scheduling a single non coherent joint transmission data communication to multiple distributed reception points (Zhang, abstract, Fig. 3, [0057], Fig. 5, [0044], [0083], the UE receives a single DCI message to perform the NCJT with multiple ANs, which is also applied for uplink CoMP or uplink NCJT).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun, Ren and Takeda to have the features, as taught by Zhang, in order to provide different latencies, allowing flexibility of system design, and improvement of spectrum efficiency and communication reliability (Zhang, [0063]).

Sun, Ren and Takeda teach the claimed limitations as stated above. Sun, Ren and Takeda do not explicitly teach the following features: regarding claim 16, wherein the processor is further configured to cause the wireless device to: 
receive second downlink control information for the second data stream of the uplink data communication transmission separately from the first downlink control information.

As to claim 16, Zhang teaches wherein the processor is further configured to cause the wireless device to: 
receive second downlink control information for the second data stream of the uplink data communication transmission separately from the first downlink control information (Zhang, abstract, Fig. 4, [0047]-[0050], Fig. 6, [0058]-[0061], [0083], the UE receives first and second DCI in order to perform NCJT with multiple ANs, which is also applied for uplink NCJT).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun, Ren and Takeda to have the features, as taught by Zhang, in order to provide different latencies, allowing flexibility of system design, and improvement of spectrum efficiency and communication reliability (Zhang, [0063]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0048372) (provided in the IDS), hereinafter “Sun” in view of Ren et al. (US 2019/0124631), hereinafter “Ren”, and further in view of Takeda et al. (US 2021/0250981), hereinafter “Takeda”, and further in view of Guo et al. (US 2018/0092129), hereinafter “Guo”.

Sun, Ren, and Takeda teach the claimed limitations as stated above. Sun, Ren, and Takeda do not explicitly teach the following features: regarding claim 20, wherein the processor is further configured to cause the wireless device to: 
provide information indicating one or more of: 
whether the wireless device supports simultaneous multiple beam transmission; or 
whether beams of the uplink data communication are associated with different antenna panels of the wireless device or the same antenna panel of the wireless device.

As to claim 20, Guo teaches wherein the processor is further configured to cause the wireless device to: 
provide information indicating one or more of: 
whether the wireless device supports simultaneous multiple beam transmission (Guo, [0231], the UE reports capability information including the capability of hybrid beamforming); or 
whether beams of the uplink data communication are associated with different antenna panels of the wireless device or the same antenna panel of the wireless device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun, Ren, and Takeda to have the features, as taught by Guo in order to notify the UE of a selected beam so that the UE is able to use the proper beam (Guo, [0231]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473